DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Regarding Claim 14, Please replace the phrase “communication is” with the phrase- “the selected communication pathway comprises communication”- in line 13.
	Regarding Claim 20, Please replace the phrase “communication is” with the phrase- “the selected communication pathway comprises communication”- in line 11.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Augenstein et al. (US 10,325,295) Col. 1 lines 44 – 46 teaches constellation of imaging satellites, Nobbe et al. (US 2018/0159617) Section 0022 teaches a constellation of near earth orbiting (NEO) imaging satellites, and Williams (US 2018/0220107) Section 0116 teaches an imaging satellite constellation.  The prior art of record, however, fails to teach or render obvious the following features:
the priority being over a threshold indicating how quickly image data is to be acquired by an imaging satellite, the image acquisition command having been transmitted to the imaging satellite via a communication pathway selected from a plurality of communication pathways at least in part based on the priority, wherein the selected communication pathway comprises communication via one or more relay satellites in low-earth orbit when it is determined that the one or more relay satellites provide a quicker route than directly linking to the imaging satellite
obtaining a request for image data, wherein the request is associated with a priority over a threshold indicating how quickly image data is to be acquired; determining, based at least in part on the priority, a selected communication pathway of a plurality of communication pathways for servicing the request for image data, wherein the selected communication pathway comprises communication relayed to one or more relay satellites in low-earth orbit when it is determined that the one or more relay satellites provide a quicker route than directly linking to the selected imaging satellite
obtaining a request for image data, wherein the request is associated with a priority over a threshold indicating how quickly image data is to be acquired; determining, based at least on the priority, a selected communication pathway of a plurality of communication pathways for servicing the request for image data, wherein the selected communication pathway comprises communication relayed to one or more relay satellites in low-earth orbit when it is determined that the one or more relay satellites provide a quicker route than directly linking to the selected imaging satellite
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rutschman et al. (US 2018/0239948) Section 0175 teaches performing Launch and Early Orbit Operations (LEOP) and Delay et al. (US 2020/0410301) Section 0032, “tip and cue” collection of imagery both of which are disclosed in Applicants’ specification but not claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 17, 2022